RESOLUCIÓN
Vista la solicitud de reinstalación a la notaría presen-tada por Héctor J. Miranda Casasnovas el 10 de diciembre de 2001, a la luz de nuestra opinión per curiam de 12 de *87marzo de 1999 y del Informe de la Oficina de la Directora de Inspección de Notarías presentado el 23 de julio de 2001, se autoriza su reinstalación al ejercicio de la notaría, efectivo inmediatamente.

Notifíquese por vía telefónica y por la vía ordinaria, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
El Juez Presidente Señor Andréu García no intervino.
(.Fdo.) Carmen E. Cruz Rivera

Secretaria del Tribunal Supremo Interina